Citation Nr: 0727628	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's service connection claim for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1968 to March 1969.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    

The reopened issue of service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied service connection for a low back disorder 
in an unappealed August 1976 rating decision that became 
final.  

2.	In January 2003, the veteran filed a claim to reopen his 
service connection claim for a low back disorder.       

3.	In the September 2003 rating decision on appeal, the RO 
denied the veteran's claim to reopen his service connection 
claim for a low back disorder.    

4.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
low back disorder.           


CONCLUSIONS OF LAW

1.	An August 1976 RO rating decision that denied the 
veteran's service connection claim for a low back disorder is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought (i.e., a reopening of 
the service connection claim).  Consequently, any lack of 
notice and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and 
development would be an inefficient use of VA time and 
resources.  

II.  The Veteran's Claim to Reopen his Service Connection 
Claim

In August 1976, VA denied the veteran's original service 
connection claim for a low back disorder.  The veteran did 
not appeal this decision.  This decision became final 
therefore.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006).  The veteran attempted to reopen this service 
connection claim in January 2003.  In the September 2003 
rating decision on appeal, the RO found that new and material 
evidence had not been submitted, and denied the claim.              

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final August 1976 rating decision which 
denied the veteran's original service connection claim for a 
low back disorder.          

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final August 1976 rating decision 
with the evidence obtained since then.  

	Evidence of Record Considered in the August 1976 Rating 
Decision 

The relevant evidence in August 1976 consisted of: the 
veteran's statements; service medical records showing 
enlistment reports of medical examination and history that 
are negative for a pre-service low back disorder; January 
1969 records noting that the veteran endured Marine Corp 
basic training without injury or incident related to his 
lower back, but showing treatment, 8 months following 
enlistment, for acute lumbosacral sprain, L-5, which the 
examiner deemed work-related, and a result of jumping into a 
ditch and landing the wrong way; a February 1969 Medical 
Board Report reflecting a diagnosis of spondylolysis, L5-S1, 
right side, reflecting statements that the veteran had low 
back problems 8 years prior to discharge and had experienced 
low back pain and radiation into the lower extremities while 
in service, claiming that x-rays prior to service indicated a 
congenital disorder, and finding that the low back disorder 
was neither incurred in nor aggravated by service; and a 
February 1969 signed statement from the veteran stating that 
he would waive his Physical Evaluation Board (PEB) if not 
demanded even though the PEB would enable him to challenge 
the Medical Board's finding that he did not incur or 
aggravate his low back disorder during service.  But see 38 
C.F.R. § 3.304(b)(3) (signed, in-service statements against 
interest are of no force and effect if no other data do not 
establish the fact).  

In August 1976, the record also contained private medical 
records dated from 1973 to 1976 showing the veteran's 
complaints of low back pain, and showing apparent injuries 
incurred during civilian employment and while riding on a 
snowmobile; and the record contained a July 1976 VA 
examination report indicating x-ray evidence showing a normal 
lumbosacral spine, indicating the examiner's finding of 
residuals of back strain and perhaps myalgia, and noting a 
history of congenital vertebral anomaly, identified by x-rays 
at age 10-12 years.  

In sum, the evidence in August 1976 demonstrated that the 
veteran had residuals of a low back disorder.  But none of 
this evidence indicated at that time that the veteran's 
disorder in 1976 related to his in-service problems.  As 
such, the RO denied the veteran's service connection claim 
for a low back disorder.  Again, this decision became final.  
It is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the August 1976 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
August 1976 rating decision.  Since that decision, the RO has 
received additional statements from the veteran, VA treatment 
records, private treatment records noting a low back disorder 
and injury from civilian employment, records from the Social 
Security Administration (SSA) addressing the veteran's low 
back disorder, March 2005 lay statements from the veteran's 
sister and mother, a May 2006 VA compensation examination 
report diagnosing the veteran with congenital spondylolysis, 
L5-S1, and with degenerative joint disease of the lumbar 
spine with radicular symptoms, and opining that the in-
service low back injury is unrelated to the current 
disorders, a statement received in June 2007 from a 
chiropractor indicating treatment of the veteran for 20 
years, a medical statement received in June 2007 from a 
private physician indicating that the veteran had reported to 
him that he had been complaining of a back injury for many 
years, and a third statement received in June 2007, from a 
biochemist with experience in research at the Department of 
Neurosurgery at Ohio State University, who opined that the 
veteran's current low back problems relate to service.  

All of this evidence is certainly new evidence in the claims 
file.  It has been included in the claims file since the 
August 1976 final rating decision.  The Board finds the 
biochemist's letter relating service to the veteran's current 
low back disorder to be material as well.  This letter 
addresses the central unestablished fact necessary to 
substantiate the veteran's service connection claim here - 
that he currently has a low back disorder as a result of 
service.  

Moreover, this letter is particularly significant "when 
considered with previous evidence of record[.]"  Prior to 
August 1976, the medical evidence demonstrated that the 
veteran had a low back disorder during service and after 
service.  But, in August 1976, no medical evidence 
specifically connected a post-service disorder with an in-
service disorder.  Now, however, the record contains such 
evidence.  The new letter could help VA better assess the 
nature and etiology of the veteran's back disorder, and his 
documented disabling injury - which led to his medical 
discharge - following 8 months of uneventful Marine Corps 
service.  This evidence is therefore not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for a low back disorder is granted.      

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a reopened 
claim, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  

The Board finds that further development is necessary here 
prior to rendering a final decision on the veteran's claim.  
As such, this issue will be remanded below.    


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.  


REMAND

The record suggests that service may have caused or 
aggravated a low back disorder.  

The Board has reviewed the medical evidence of record that 
addresses the issue of aggravation.  But the Board notes that 
none of the medical evidence addresses the evidentiary 
standard that must be addresses in cases involving the issue 
of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  If available, the specialist who 
conducted the May 2006 VA compensation 
examination should again review the 
claims file.  

2.  If the May 2006 examiner is 
unavailable, the veteran should be 
scheduled for another VA examination 
with an appropriate specialist in order 
to determine the nature, severity and 
etiology of any current low back 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The available examiner should then 
advance an opinion as to whether clear 
and unmistakable evidence demonstrates 
that the veteran's low back disorder(s) 
preexisted service, and if so, whether 
the disorder(s) was clearly and 
unmistakably not aggravated by service.  
The examiner should provide a rationale 
for the opinion.  

4.  The RO should then readjudicate the 
issue on appeal, reviewing all evidence 
on file.  If a determination remains 
unfavorable to the veteran, the RO 
should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


